Citation Nr: 1120935	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-39 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for an acquired psychiatric disorder.  In March 2011, the Veteran testified before the Board at a hearing held at the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition of the claim.

The Veteran contends that his depression had its onset while he was in active service.  He contends that when he learned that his wife and children were living in a tent and were homeless, and that his wife was mismanaging their finances, he requested to go on a period of leave to try and resolve the situation but was denied permission.  He contends that because of that denial, his marriage ended.  As a result, he turned to alcohol and drug use in order to deal with his depression.  He contends that because of the events that occurred over that two-week period of time, his life has never been the same and he has since battled with depression.

Service medical records show that in August 1983, the Veteran was evaluated for depression related to his separation from his wife and son and his recent orders to go to Germany.  He was emphatic that the needed to leave service and return to his family.  He had turned to drinking alcohol in order to cope with the situation.  His ability to successfully cope with military life was considered to be doubtful due to his impulsive, explosive, and immature personality.  Although there was no psychiatric diagnosis, it was still strongly advised that the Veteran be administratively discharged from service.  On July 1983 separation examination, the Veteran reported that he suffered from mild depression due to family problems.  The diagnosis was mild adjustment disorder that had resolved. 

Service personnel records show that on his enrollment questionnaire, the Veteran reported that in 1981, he had been arrested for reckless driving and for assault and battery.  In July 1983, the Veteran was arrested for driving under the influence of alcohol.  In August 1983, the Veteran received a Chapter 13 discharge due to unsatisfactory performance in the military.  His repeated disobedience and disrespect for his chain of command would no longer be tolerated.  The Veteran stated that his inability to continue with service was due to problems with his family and with the "pressure from the army."  He stated that he had a lot going through his mind and could no longer cope with being in service.  

Post-service treatment records beginning in 2008 show that the Veteran began receiving regular mental health counseling.  He was diagnosed with depression that was related to his current unemployment due to a back injury, financial stress, problems with his fiancé, and frustration over the process of obtaining workers compensation benefits and social security benefits.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Because the Veteran's service treatment records show that he suffered from an adjustment disorder and mild depression, and the Veteran has provided credible testimony that his depression had its onset in service, it remains unclear to the Board whether the Veteran's current depression is related to the psychiatric symptoms he experienced in service.  Although the Veteran underwent a VA psychiatric examination in August 2008, an opinion as to the etiology of his depression was not provided by that examiner.  Therefore, a new VA examination is necessary to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of any psychiatric disorder.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any current psychiatric disorder, including depression, is related to the Veteran's active service or had its onset while the Veteran was in service.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of after service.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



